Title: To James Madison from Eliphalet Land and Co, 12 January 1808
From: Eliphalet Land and Co
To: Madison, James



Hond. Sir.
Weymouth, Jany. 12th. 1808.

With diffidence we enclose the following lines that in your Official capacity you will be able to furnish the Fathers & Guardians of our Country in Congress Assembled, of one more loss, which may be added to the great catalouge of losses experienced in our Commerce in the capture of our Ships sailing upon the high Seas.
The Ship Commerce of Weymouth, in the County of Norfolk & Commonwealth of Massachusetts, burdened 214 tons, almost new, owned by Eliphalet Land & Co. of said Weymouth, sailed from Boston, January 7th. 1807, bound to Leghorn from thence.  She went to Manfredonia, within the Gulph of Venice, there took a freight of Wheat for Lisbon.  On her passage, say the 13th. of June, was captured by a Russian Privateer & conducted into Corfu, an Island within the Straits, and there condemned, Ship & Cargo.  By advice from our Captain, the same persons who composed the Court, were Masters & owners of said Privateer.  To you we look up for redress.  To you we look for protection.
We considered the Ship in a fair & lawful trade, a Neutral Ship, bound to a neutral port, And after paying in nearly Thirty thousand dollars, by our Infant Company, in about three years as duties on Goods brought, in our Vessels, we in some degree implore your aid, in reclaiming our Ship, freight, commissions & detention.  This we pray you to take into your wise consideration & as in duty bound will ever pray.

(signed)Eliphalet Land & Co.

